Citation Nr: 1112427	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  04-27 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2007, the Board remanded the case for further evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran did not have hypertension during service or within one year of his discharge from service, and it is not otherwise etiologically related to service or service-connected PTSD.


CONCLUSION OF LAW


Hypertension was not incurred in or aggravated by active service, its incurrence or aggravation during active service may not be presumed, and it is not proximately due to, the result of, or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a September 2003 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection on a direct basis.  In a December 2007 letter, issued while the claim was in remand status, the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The December 2007 letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  The claim was last readjudicated in May 2010.  Thereafter, in June 2010, the Veteran indicated that he had no additional information or evidence to submit.  Accordingly, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, relevant post-service VA and private treatment records, and a VA examination report.

The Board notes that in an October 2003 VA Form 21-4142 (Authorization and Consent to Release Information to VA), the Veteran indicated that he had an upcoming appointment with Charleston Eye Care for glaucoma and was also treated at the North Charleston Vet Center.  Records from these facilities were not requested, although a counselor from the Vet Center subsequently submitted a statement that the Veteran was receiving treatment for PTSD.  Given these identified records are not relevant to the instant appeal, the Board finds that VA is under no obligation to obtain them.  See 38 U.S.C. § 5103A(b)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board further finds that the April 2010 VA examination report is adequate for evaluation purposes because the examiner reviewed the claims file, considered the contentions of the Veteran, and supported her medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board recognizes that no opinion was offered as to the possibility of a relationship between the Veteran's hypertension and service.  Therefore, the Board has considered whether or not further clarification through subsequent VA examination or another opinion is necessary.  See Barr, supra (holding that once VA has provided a claimant with an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.).  However, in this instance, there is no credible evidence of hypertension in service or for many years thereafter, and there is no competent medical opinion of record asserting a link between the Veteran's hypertension and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To the contrary, the Veteran asserts that his hypertension is a result of his service-connected PTSD.  Therefore, the Board finds that the criteria for obtaining a medical opinion or examination on the issue of direct service connection are not met, and that a remand for another examination or opinion is not necessary.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon.)

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying relevant records and submitting consent to release information forms.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  In addition, the Board notes that the requested development [the May 2010 VA examination] in the Board's November 2007 Remand was completed.  The Board therefore finds that there has been substantial compliance with the directives of the 2007 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In all, the duty to assist has been fulfilled.


Pertinent Law and Regulations

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hypertension) manifested itself to a compensable degree within one year of separation from service. 
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, supra.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

Analysis

The Board must first consider the issue of direct service connection; that is, hypertension as having manifested during active military service or within a year thereafter.  The Veteran does not claim (and the record does not show) that hypertension was present or is otherwise related to service.  Instead, the Veteran contends that service connection for hypertension is warranted on a secondary basis due to or aggravated by his service-connected PTSD.

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Note (1) to Diagnostic Code 7101 (2010).  At no time during service did the Veteran have a diastolic blood pressure of 90 mm. or greater or a systolic blood pressure of 160 mm. or greater.

The Veteran's service medical records are negative for a diagnosis of or treatment for hypertension.  His entrance examination report in January 1971 shows a blood pressure reading of 132/82.  Also, in his Report of Medical History at entrance, the Veteran denied "high or low blood pressure."  During a periodic examination in April 1972, his blood pressure was 120/84.  At separation in March 1973 his blood pressure was 118/58.  Hypertension was not diagnosed during service or within the first post service year, and the Veteran has presented no evidence to that effect.

The first showing of hypertension in the record is a private treatment record dated in July 1983, approximately 10 years after his discharge from active duty.  VA treatment reports show treatment for hypertension "since 1994."  

The Veteran was afforded a VA examination in May 2010.  The examiner was specifically asked to specify whether the Veteran's hypertension was due to his service-connected PTSD.  The examiner reviewed the claims file, noting that hypertension was first diagnosed in 1983.  The Veteran reported that he first developed PTSD in 2003.  The examiner opined that because the Veteran's diagnosis of hypertension was twenty years prior to his diagnosis of PTSD, it is unlikely that his hypertension is due to his PTSD.  The examiner also opined that the Veteran's hypertension was not aggravated by his service-connected PTSD.

After considering the totality of the record, the Board finds no competent evidence showing that hypertension was either present in service or is otherwise related to the Veteran's military service.  There is no evidence of hypertension in service, or a diagnosis of hypertension within one year from service separation.  The first diagnosis of hypertension appears to have occurred approximately 10 years after service.  Additionally, the May 2010 VA examiner opined that the Veteran's hypertension is not related to his PTSD, and found no aggravation therein.  In the absence of evidence to the contrary, the Board is unable to conclude that the Veteran's service-connected PTSD either causes or aggravates his hypertension. Therefore, the preponderance of the evidence is against the claim, and service connection for hypertension must be denied.

In reaching the above conclusions, the Board has also not overlooked the Veteran's and his representative's written statements to the RO.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the etiology of diseases or disabilities.  Id; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than these lay assertions.

The Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.
ORDER

Service connection for hypertension, claimed as secondary to service-connected PTSD, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


